Order entered March 31, 1970, denying plaintiff’s application for an order compelling discovery, modified on the law and the facts and in the exercise of discretion, and motion granted to the extent of directing the corporate defendant to appear for a further examination by Pascal Perri, and otherwise affirmed, with $30 costs and disbursements to plaintiff-appellant. In response to plaintiff’s notice of examination, defendant produced Schwartzman, its secretary. Schwartzman is actually an attorney with no knowledge of the facts underlying the claim in suit. It further appears that one Perri, now an officer, though only an employee at the time of the transaction, has direct and personal knowledge of the facts. Having produced only a witness who was unable to respond, defendants should be required to appear by a person having the needed information. (See Parrish é Go. v. Applesteim, 28 A D 2d 979; Gould v. Peck Mem. Hosp., 24 A D 2d 449; 3 Weinstein-Korn-Miller, N. Y. Civ. Prae., par. 3101.27.) Concur — Capozzoli, J. P., Nunez, McNally, Steuer and Tilzer, JJ.